DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 6-8, 10-12, 14-16, 18-23, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over McClintic (US 2003/0119573) in view of Langan (US 6,296,250) and Ahlin (US 2009/0061978).
Re claims 1, 12, 19, and 25, McClintic discloses an in-game bingo system comprising:	a network (fig. 2, gaming machines G are connected via network to central server 220);	a central gaming server (220);	a game controller (fig. 3, bonus event computer 240); and	one or more user devices (fig. 2, G1 to Gn);	wherein the central gaming server, controller, and devices are communicatively coupled by the network (figs. 1B to 2, main board and processors are connected to communications ports which are subsequently connected to the server in fig. 2); and	wherein the central gaming server includes a memory having instructions stored thereon that when executed by a game processor (since central server 220 is a computer, it inherently contains a processor and memory), cause the game processor to:	assign a virtual bingo card (par. [0044], the gaming machine is configurable for video bingo and keno games, and figs. 8-15 illustrating matrices of symbols in a tic-tac-toe embodiment similar to a bingo setup), each containing a plurality of cells (again figs. 10-15);	record cell locations on the bingo cards of each player if the cells associated with 
While McClintic discloses the central server being a computer and therefore, includes memory and a processor (fig. 2, 220), McClintic is silent on the central gaming server receives data regarding actual occurrences of in-game events during a sporting event, and processing event occurrence data during the sporting event. Ahlin teaches a real-time online betting system which includes a server that generates and sends betting proposals to subscribers during live sporting events (par. [0015]). This allows the subscribers to watch the live sporting events on their user terminals and place live bets during the event ([0012]). During the course of the event, mini-events are resolved and subscribers are credited or debited depending on the outcome ([0028]).	It would have been obvious to implement the networked server gaming and virtual bingo gaming of McClintic with the sporting event and bingo hybrid gaming of Langan in order to provide a sweepstakes-type game which can be played individually by an unlimited number of contestants in conjunction with an on-going competitive athletic event (4:12-22 of Langan) while incorporating servers and networks as taught by both McClintic and Langan in order to extend the reach and therefore potential number of players of the game by providing a server to allow play over networks such 
Re claims 2, 20, and 25, Langan teaches the sporting event being football (see rejection to claim 1).
Re claims 3, 21, and 27, Langan teaches intra-game data including successful scoring events (fig. 10A and 19:25-36, the bingo card is filled with scores from football games per quarter, culminating with the total score in column 622).
Re claims 6 and 14, McClintic discloses the card includes a grid containing a plurality of cells each associated with a possible occurrence of an event in an underlying game (fig. 12, the cards include trivia topics that indicate possible questions from that category for a trivia game). Additionally, Langan teaches the bingo card having cells filled with potential scores in quarters of a football game (fig. 10A).
Re claims 7 and 15, McClintic discloses an identification of an actual occurrence in an underlying game (fig. 15 and [0098], players answering a question correctly receive an X, while incorrect answers receive a “Wrong Answer,” with the answering of a question being considered an actual occurrence in the underlying trivia game).
Re claims 8 and 16, McClintic discloses a prize allocated to an underlying game ([0098] to [0101], completion of a line of correct answers awards entry into the next-
Re claims 10 and 18, McClintic discloses the underlying game being a video game (the game is being played on a computer as illustrated in fig. 1A and therefore is a video game).
Re claim 11, McClintic discloses the central gaming server includes a memory (fig. 2, central server computer 220 is a computer and therefore inherently has a processor and memory that is capable of storing instructions) having instructions stored thereon causing the game processor to:
receive at least one wager input from one or more user devices (fig. 4, 408); and	facilitate a delivery of an award to a player having a bingo card which achieved the preset winning pattern (fig. 5, 506 and 508 illustrating determining an award amount from a pay table or awarding bonus credits, with the preset winning pattern being a complete line, see fig. 6, 616).	McClintic has discussed bingo embodiments of the above steps ([0044]), and Langan has been discussed regarding further bingo embodiments.
Re claims 22 and 28, McClintic discloses the in-game bingo system is in communication with a casino gaming system ([0021], the gaming machine is coupled to the central server computer as discussed earlier, which also includes a player tracking module, pit, cage, and credit system for providing automated casino transactions).
Re claims 23 and 29, Langan teaches a bingo system in communication with a non-casino sporting environment (19:40-60, results from a baseball game are inputted .


Claims 4, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over McClintic in view of Langan and Ahlin as applied to claim 1 above, and further in view of Yamaguchi et al (US 2005/0098950).
Re claim 4, McClintic and Langan do not explicitly disclose basketball events as intra-game data, with events taken from possible outcomes in a basketball game. Both McClintic and Langan have already disclosed such varying events in other events and sporting events (e.g. McClintic with trivia questions and Langan with baseball, football, and golf) but fail to denote basketball events as a possibility.	Yamaguchi, like Langan, teaches a combination bingo/sports event game in which illustrates a baseball embodiment with several plays possible in a baseball game (similar to the limitations in claim 4 for basketball). Furthermore, Yamaguchi teaches that the sport event can be other sports, such as football and golf as already disclosed by Langan, and also basketball ([0029]). Therefore, it would follow that the squares in the bingo card of fig. 1, which illustrate a baseball embodiment, would change to basketball events, since the events illustrated do not exist in a basketball embodiment. As such, while not explicitly shown, one of ordinary skill would understand that the disclosure of a basketball embodiment along with the different types of sporting events of fig. 1 would be changeable to that of different types of basketball events, such as the various scoring attempts and successes of the claim. Yamaguchi also teaches that each 
Re claims 9 and 17, McClintic is silent on the user devices being handheld mobile devices comprising a display. Yamaguchi teaches a bingo gaming system that is accessible not only by computer, but also cellular phones or PDAs ([0028]), which are mobile devices that have displays.	It would have been obvious to allow access to a bingo game via mobile devices with displays as taught by Yamaguchi in order to allow a wider variety of access to the bingo game, increasing the number of potential players for the game and increasing potential profits for the operators and player enjoyment.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McClintic in view of Langan and Ahlin as applied to claim 1 above, and further in view of Lind et al (US 2004/0152499).
Re claims 5 and 13, McClintic and Langan do not explicitly disclose assigning the card randomly. McClintic does disclose the spaces of the cards being filled with randomly drawn elements ([0016]), but is not necessarily equivalent to randomly assigning cards. Langan similarly mentions random elements on cards (23:15-23), but again does not explicitly disclose the cards themselves being randomly distributed.	Lind teaches a bingo-type game which generates bingo cards, shuffles the cards, .	
Claims 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over McClintic in view of Langan and Ahlin as applied to claim 19 above, and further in view of Hedrick et al (US 2012/0122561).
Re claims 24 and 30, McClintic and Langan are silent on the bingo system being in communication with a non-casino sporting social website. Hedrick teaches a bingo gaming system ([0091]) that uses social networks to enable players to form teams for tournament games, such as Facebook ([0131]). The Examiner takes Official Notice that it is obvious and well-known that Facebook is a social website that can be involved with sporting (e.g. groups dedicated to a sports team, official sports team Facebook pages, etc.).	It would have been obvious to implement social websites such as Facebook in a bingo game as taught by Hedrick in order to allow players to join their friends in playing a game of bingo with various events as the bingo squares while allowing for the social features and flexibility afforded by Facebook.

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. While Applicant argues that Ahlin does not disclose processing event occurrence data during the sporting event and awarding winners during the sporting event, Ahlin explicitly discloses in paragraph [0028] that during the course of the event, the event broadcaster sends notification of mini-events to the betting server. Therefore, at the very least, players are able to make bets on mini-events during the sporting event. Additionally, Ahlin describes in paragraphs [0019] to [0022] an example of a mini-event during a sporting broadcast. During a football game, mini-events present betting proposals to players during the game ([0020]). In response, players may place bets, and based on the outcome of the events, players are debited or credited ([0022]). Therefore, during the actual football game, betting proposals are made to players which are also resolved before the football game has completed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715